TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 13, 2013



                                       NO. 03-12-00411-CV


                               Metro Ford Truck Sales, Appellant

                                                  v.

  Texas Department of Motor Vehicles, Motor Vehicle Division; Freightliner LLC, n/k/a
    Daimler Trucks North America LLC; and Sterling Truck Corporation, Appellees




         DIRECT APPEAL FROM THE MOTOR VEHICLE DIVISION OF THE
                 TEXAS DEPARTMENT OF MOTOR VEHICLES
         BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
               AFFIRMED -- OPINION BY CHIEF JUSTICE JONES




THIS CAUSE came on to be heard on the record of the agency below, and the same being

considered, because it is the opinion of this Court that there was no error requiring reversal in the

Motor Vehicle Division’s orders: IT IS THEREFORE considered, adjudged and ordered that

the order dated February 17, 2012, in the agency’s Docket Nos. 95-137 and 95-967 (2012

Metro I Order) and the order dated February 17, 2012 in the agency’s Docket No. 04-0010 LIC

(2012 Metro V Order) are in all things affirmed. It is FURTHER ordered that the appellant pay

all costs relating to this appeal, and that this decision be certified below for observance.